Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 1 of 6             PageID #: 97




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 AVID AMIRI, INDIVIDUALLY AND                   CIV. NO. 19-00373 JAO-RT
 AS TRUSTEE OF THE DEUTSCHE
 INTERNATIONAL TRUST II;

                      Plaintiff,                AMENDED RULE 16 SCHEDULING
                                                ORDER
       vs.

 COUNTY OF MAUI, DOE
 DEFENDANTS 1-100,

                      Defendants.


                     AMENDED RULE 16 SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held on

 July 17, 2020, before the Honorable Rom A. Trader, United States Magistrate Judge.

 Parties appearing telephonically at the conference were Gregory A. Ferren on behalf of

 Plaintiff, and Brian A. Bilberry on behalf of Defendants.

       Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

 conference order:

 TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

 1.    JURY trial in this matter will commence before the Honorable Jill A. Otake,

 United States District Judge on April 12, 2021 (Monday), at 9:00 a.m.

 2.    A final pretrial conference shall be held on March 2, 2021, at 9:00 a.m. before

 the Honorable Rom A. Trader, United States Magistrate Judge.
Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 2 of 6                PageID #: 98




 3.     (RESERVED)

 4.     Pursuant to LR 16.4, each party herein shall serve and file a separate final

 pretrial statement by February 23, 2021.

 MOTIONS:

 5.     The deadline to file all motions to join additional parties or to amend the

 pleadings is CLOSED.

 6.     The deadline to file other non-dispositive motions, except for motions in limine

 and discovery motions is CLOSED.

 7.     The deadline to file dispositive motions is CLOSED.

 8.     Motions in limine shall be filed by March 23, 2021.

 Any opposition memorandum to a motion in limine shall be filed by March 30, 2021.

 DISCOVERY:

 9.     Unless and until otherwise ordered by the Court, the parties shall follow the

 discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f).

 10.    (RESERVED)

 11.    Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other party

 the identity and written report of any person who may be used at trial to present expert

 evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

 disclosures pursuant to this paragraph shall be according to the following schedule:

        a.     The deadline for all plaintiffs is CLOSED.

        b.     The deadline for all defendants is CLOSED.




                                             2
Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 3 of 6               PageID #: 99




 Disclosure of the identity and written report of any person who may be called solely to

 contradict or rebut the evidence of a witness identified by another party pursuant to

 subparagraphs a and b hereinabove shall occur within thirty (30) days after the

 disclosure by the other party.

 12.    The discovery deadline is CLOSED. Unless otherwise permitted by the Court,

 all discovery pursuant to Federal Rules of Civil Procedure, Rules 26 through 37

 inclusive must be completed by the discovery deadline. Unless otherwise permitted by

 the Court, all discovery motions and conferences made or requested pursuant to Federal

 Rules of Civil Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be

 heard no later than thirty (30) days prior to the discovery deadline.

 SETTLEMENT:

 13.    A settlement conference shall be held on January 14, 2021, at 10:00 a.m. before

 the Honorable Rom A. Trader, United States Magistrate Judge.

 14.    Each party shall deliver to the presiding Magistrate Judge a confidential

 settlement conference statement by January 7, 2021. The parties are directed to LR

 16.5(b) for the requirements of the confidential settlement conference statement.

 15.    The parties shall exchange written settlement offers and meet and confer to

 discuss settlement before the date on which settlement conference statements are due.

 TRIAL SUBMISSIONS:

        JURY ISSUES:

 16.    The parties shall prepare in writing and submit to the Court any special voir dire

 inquiries they wish the judge to ask the jury panel.


                                             3
Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 4 of 6                   PageID #: 100




  17.      The parties shall confer in advance of trial for the purpose of preparing an

  agreed upon special verdict form, if a special verdict form is to be requested. The

  agreed upon special verdict form shall be submitted to the Court. In the event of

  disagreement, the parties shall submit all proposed special verdict forms to the Court.

  18.      The parties shall confer in advance of trial for the purpose of preparing an

  agreed upon concise statement of the case that may be read by the trial judge to the jury

  during voir dire. The agreed upon concise statement of the case shall be submitted to

  the Court. In the event of disagreement, the parties shall submit all proposed concise

  statements of the case to the Court.

  19.      Jury instructions shall be prepared in accordance with LR 51.1 and submitted to

  the Court.

  20.      All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall be

  made by March 30, 2021.

           WITNESSES:

  21.      By March 23, 2021, each party shall serve and file a final comprehensive

  witness list indicating the identity of each witness that the party will call at trial and

  describing concisely the substance of the testimony to be given and the estimated time

  required for the testimony of the witness on direct examination.

  22.      The parties shall make arrangements to schedule the attendance of witnesses at

  trial so that the case can proceed with all due expedition and without any unnecessary

  delay.




                                                4
Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 5 of 6                    PageID #: 101




  23.      The party presenting evidence at trial shall give notice to the other party the day

  before of the names of the witnesses who will be called to testify the next day and the

  order in which the witnesses will be called.

           EXHIBITS:

  24.      By March 16, 2021, the parties shall premark for identification all exhibits and

  shall exchange or, when appropriate, make available for inspection all exhibits to be

  offered, other than for impeachment or rebuttal, and all demonstrative aids to be used at

  trial.

  25.      The parties shall meet and confer regarding possible stipulations to the

  authenticity and admissibility of proposed exhibits by March 23, 2021.

  26.      By March 30, 2021, the parties shall file any objections to the admissibility of

  exhibits. Copies of any exhibits to which objections are made shall be attached to the

  objections.

  27.      The original set of exhibits and two copies (all in binders) and a list of all

  exhibits shall be submitted to the Court the Thursday before trial.

           DEPOSITIONS:

  28a.     By March 23, 2021, the parties shall serve and file statements designating

  excerpts from depositions (specifying the witness and page and line referred to) to be

  used at trial other than for impeachment or rebuttal.

    b.     Statements counter-designating other portions of depositions or any objections

  to the use of depositions shall be served and filed by March 30, 2021.

           TRIAL BRIEFS:


                                                 5
Case 1:19-cv-00373-JAO-RT Document 46 Filed 07/17/20 Page 6 of 6                                  PageID #: 102




  29.      By March 30, 2021, each party shall serve and file a trial brief on all significant

  disputed issues of law, including foreseeable procedural and evidentiary issues, setting

  forth briefly the party's position and the supporting arguments and authorities.

  30.      (RESERVED)

  OTHER MATTERS:

  A Confidential Phone Conference is set for October 20, 2020 at 9:15 a.m. before

  Magistrate Judge Rom A. Trader.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, July 17, 2020.




                                                   /s/ Rom A. Trader
                                                   Rom A. Trader
                                                   United States Magistrate Judge




 Civ. No. 19-00373 JAO-RT; Avid Amiri, Individually and ss Trustee of the Deutsche International Trust II vs.
 County of Maui, Doe Defendants 1-100; Amended Rule 16 Scheduling Order




                                                         6
